Case 19-13085-amc          Doc 22    Filed 10/25/19 Entered 10/25/19 17:44:14              Desc Notice
                                            Page 1 of 2


                              LOCAL BANKRUPTCY FORM 9014-3


                       UNITED STATES BANKRUPTCY COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA




       In re:                                 :           Chapter 13
                      Adeline M Paziora
                                                          Bankruptcy No. 19‐13085‐AMC
                  Debtor                      :



                                      *   *       *   *     *   *      *

                         NOTICE OF MOTION, RESPONSE DEADLINE
                                  AND HEARING DATE

        Secured Creditor NewRez LLC d/b/a Shellpoint Mortgage Servicing LLC as servicer for The Bank
 of New York Mellon fka The Bank of New York, as Trustee for the Certificateholders of the CWALT, Inc.,
 Alternative Loan Trust 2006‐41CB, Mortgage Pass‐Through Certificates, Series 2006‐41CB has filed n
 Motion with the court for Relief from the Automatic Stay concerning real property located at 2626
 S. 10th Street, Philadelphia, PA 19148.

        Your rights may be affected. You should read these papers carefully and discuss
 them with your attorney, if you have one in this bankruptcy case. (If you do not have an
 attorney, you may wish to consult an attorney.)

         1. If you do not want the court to grant the relief sought in the motion or if you want the
 court to consider your views on the motion, then on or before 11/08/2019 you or your attorney
 must do all of the following:

                (a) file an answer explaining your position at

                           United States Bankruptcy Court
                           Robert N.C. Nix Sr. Federal Court House
                           900 Market Street, Suite 204
                           Philadelphia, PA 19107

 If you mail your answer to the bankruptcy clerk’s office for filing, you must mail it early enough
 so that it will be received on or before the date stated above; and

                (b) mail a copy to the movant’s attorney:
                        Fei Lam, Esq.
                    Stern, Lavinthal & Frankenberg LLC
                    105 Eisenhower Parkway, Suite 302
                    Roseland, NJ 07068
                    Phone (973)797-1100
Case 19-13085-amc       Doc 22     Filed 10/25/19 Entered 10/25/19 17:44:14             Desc Notice
                                          Page 2 of 2


                  Fax (973) 228-2679



             (c) mail a copy to the US Trustee,
                      William C. Miller, Esq.
                      Chapter 13 Trustee
                      P.O. Box 1229
                      Philadelphia, PA 19105
                      Phone (215) 627‐1377

          If you or your attorney do not take the steps described in paragraphs 1(a) and 1(b) above
          and attend the hearing, the court may enter an order granting the relief requested in the
          motion.


       A hearing on the motion is scheduled to be held before the Honorable Ashley M.
       Chan on 12/12/2019, at 11:00 am, in Courtroom Number 4, United States Bankruptcy
       Court, Philadelphia Division, Robert N.C. Nix Sr. Federal Court House, 900 Market
       Street, Suite 204, Philadelphia, PA 19107.

       If a copy of the motion is not enclosed, a copy of the motion will be provided to you if
       you request a copy from the attorney named in paragraph 1(b).

       You may contact the Bankruptcy Clerk’s office(s) in Philadelphia at 215-408-2800 or
       Reading at 610 208-5040 to find out whether the hearing has been canceled because no
       one filed an answer.



 Date: October 25, 2019

                                                     /s/Fei Lam, Esq.

                                                   Stern, Lavinthal & Frankenberg LLC
                                                  105 Eisenhower Parkway, Suite 302
                                                  Roseland, NJ 07068
                                                  Phone (973)797-1100
                                                  Fax (973) 228-2679
                                                  Attorney for Movant
